PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/732,747
Filing Date: 2 Jan 2020
Appellant(s): R.J. REYNOLDS TOBACCO COMPANY



__________________
R. Flynt Strean
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 7, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 1, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120255569 A1 (hereinafter BEARD)  included in appellant's Information Disclosure Statement date August 26, 2021 in view of  US 20150027454 A1 (hereinafter LI).
Regarding claim 1, BEARD discloses a cigarette with a filter element that can be altered to retain tastes or other sensory properties (Abstract)  BEARD discloses at least one substrate material section (Fig. 1, tobacco rod 12, ¶57, ) having an aerosol precursor composition (¶44) associated therewith; a flavor addition component (Fig. 2, smoke-altering material 34, ¶48); and a mouthpiece (Fig. 1, fitter element 20, ¶57) disposed downstream from the heat source (Fig. 1, lighting end 18, ¶26) and the at least one substrate material section, the mouthpiece including a filter (Fig. 2, filter material 36, ¶57), wherein the mouthpiece includes the flavor addition component, and wherein the flavor addition component comprises a plurality of flavor beads.  “The smoke-altering material is typically utilized in a form that can be described as powered or granular” ¶48.  “Exemplary types of smoke-altering material include adsorbents, such as activated carbon, molecular sieves (e.g., zeolites and carbon molecular sieves), clays, activated aluminas, silica gels, and ion exchange resins, and flavorants, including flavorant-containing capsules and solid botanical additives such as peppermint or spearmint leaves or other plant-based flavorants in particulate form.” ¶49.  These are considered to be beads.  BEARD further discloses proximate a hollow flow tube (Fig. 6, tube 48 , ¶59), the flow tube including a plurality of peripheral openings (Fig. 6, perforations 48B, ¶64) defined therethrough.
BEARD may not explicitly disclose wherein the flow tube extends beyond the plurality of flavor beads.
LI teaches an electronic smoking article that includes a liquid aerosol formation (abstract).  LI teaches that there is a tubular filter segment 600 (Fig. 9, ¶52) that can include flavors or additives.  LI teaches that a hollow core 602 is surrounded by the tubular filter segment.  As shown in Fig. 9, the hollow core extends beyond the flavored tubular filter segment 600.  LI teaches that the flavor material can be in the form of flavor beads (¶55).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEARD to extend the hollow flow tube beyond the flavoring as taught in LI.  A person ordinary skill in the art would have found it obvious to extend the hollow tube beyond the flavor beads so that the filter segment 600 is positioned farther away from the heater, and a larger amount of the aerosol will be exposed to the tubular filter segment 600.  Doing so would change the amount of aerosol that will be exposed to the filter which will result in different sensory experiences during smoking (LI ¶46).  Additionally,  the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the hollow flow tube extended beyond the flavor beads would be absent new or unexpected results.  Appellant places no criticality on the extension of the hollow flow tube, indicating only that it is shown in a figure.  
Regarding claim 2, modified BEARD discloses the smoking article of claim 1 as discussed above.  BEARD further discloses a combustible heat source (Fig. 1, lighting end 18, ¶26), wherein the combustible heat source is disposed proximate at least a portion of the at least one substrate material section.
Regarding claims 5 and 6 modified BEARD discloses the smoking article of claim 1 as discussed above.  BEARD may not explicitly disclose wherein the plurality of peripheral openings of the flow tube comprises a plurality of holes OR in the alternative slots.
BEARD teaches perforations 48B in the walls 48A of the tube 48 (¶64).  It can be seen in Fig. 6 dashed lines showing the perforations.  Additionally, BEARD teaches additional perforations 30 in the tipping paper 28 (Fig. 1, ¶70).  BEARD is silent as to the particular shape. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEARD to provide wherein the plurality of peripheral openings of the flow tube comprises a plurality of holes OR in the alternative slots.  Fig. 1 shows perforations that visually appear to be holes.  Although it is not taught that the perforations are holes or slots, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the shape of the plurality of peripheral openings could be holes or slots while achieving flavoring to the user.	
Regarding claim 7, modified BEARD discloses the smoking article of claim 1 as discussed above.  BEARD further discloses wherein the flow tube extends through at least a portion of the filter.  (See Figs. 2-10).
Regarding claims 8, modified BEARD discloses the smoking article of claim 1 as discussed above.  BEARD further discloses wherein the plurality of flavor beads comprises at least one of tobacco flavor beads, non-tobacco flavor beads, gel flavor beads, capsules containing flavor beads, or any combination thereof (¶48-¶49).
Regarding claim 9, modified BEARD discloses the smoking article of claim 1 as discussed above.  BEARD further discloses wherein the filter defines a cavity, wherein plurality of flavor beads are located in the cavity, and wherein the flow tube extends through at least a portion of the filter.  See annotated Fig. 6.

    PNG
    media_image2.png
    303
    393
    media_image2.png
    Greyscale

Regarding claim 11, modified BEARD discloses the smoking article of claim 1 as discussed above.  BEARD further discloses wherein the substrate material comprises at least one of tobacco-containing beads, tobacco shreds, tobacco strips, pieces of a reconstituted tobacco material, or tobacco rods (¶37-¶38).
Regarding claim 16, BEARD discloses the smoking article of claim 1 as discussed above.  Modified BEARD discloses wherein the plurality of flavor beads substantially surround a portion of the flow tube for the reasons discussed in the rejection of claim 1 above.  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over BEARD and LI as applied to claim 1 above, and further in view of US 20190335805 A1 (hereinafter KADIRIC) included in appellant's Information Disclosure Statement date August 26, 2021.
Regarding claim 3, modified BEARD discloses the smoking article of claim 1 as discussed above.  BEARD does not explicitly disclose a device separate from the smoking article, wherein the separate device includes an electric heat source configured to heat at least a portion of the at least one substrate material section.
KADIRIC teaches a smoking article with a tobacco rod and a filter comprising breakable capsules (Abstract).  KADIRIC further teaches that the tobacco material can be heated by one or more electrical heating elements to produce an aerosol (¶3 and ¶33).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEARD to provide a device separate from the smoking article, wherein the separate device includes an electric heat source configured to heat at least a portion of the at least one substrate material section as taught in KADIRIC.  KADIRIC teaches that smoking articles can be heated with electrical heating means.  A person of ordinary skill in the art would obviously modify BEARD to heat the tobacco.  Doing so would generate the aerosol and provide it to the user to inhale. 
Regarding claim 4, modified BEARD discloses the smoking article of claim 1 as discussed above.  BEARD may not explicitly disclose wherein the flavor addition component is disposed downstream from the filter.
KADIRIC teaches a smoking article with a tobacco rod and a filter comprising breakable capsules (Abstract).  KADIRIC teaches that the smoking article comprises a filter segment 18, a flavor containing segment 20 and a mouth end 22 (Fig. 2, ¶47).  As can be seen in Fig. 2, the flavor containing segment 20 is downstream from the filter.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEARD to provide wherein the flavor addition component is disposed downstream from the filter as taught in KADIRIC.  KADIRIC teaches that the configuration prevents collapse or deformation of the smoking article (¶48).  A person of ordinary skill in the art would obviously modify BEARD to include the configuration of KADIRIC as doing so would prevent collapse or deformation in manufacturing and handling by the consumer.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over BEARD and LI as applied to claim 1 above and in further view of US 20190281891 A1 (hereinafter HEJAZI).
Regarding claims 10, modified BEARD discloses the smoking article of claim 1 as discussed above.  BEARD may not explicitly disclose a second substrate material disposed between the first substrate material and the mouthpiece.
HEJAZI teaches smoking articles with a heat source, a substrate, and a mouthpiece (Abstract).  HEJAZI teaches that the substrate may have a first and second substrate (¶9).  HEJAZI further teaches that the second substrate material is disposed between the first substrate and the mouthpiece (¶11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEARD to provide a second substrate material disposed between the first substrate material and the mouthpiece as taught in HEJAZI.  A person of ordinary skill in the art would obviously include a second substrate.  Doing so would provide an additional flavor profile to the user customizing the smoking experience.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.

Claims 1-11, and 16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the appellant), regards as the invention.

(2) Response to Argument
Appellant's arguments filed June 7, 2022 have been fully considered but they are not persuasive.
Appellant argues, that it would not be obvious to one of ordinary skill in the art to combine Beard in view of Li to teach a flow tube extending beyond a plurality of flavor beads.   In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In KSR International Co. v. Teleflex, Inc., the court held that “in determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls.  What matters is the objective reach of the claim.  If the claim extends to what is obvious it is invalid under 103.”
In this case, both BEARD and LI are concerned with improving sensory experiences to the user.  BEARD is specifically addressing user aftertaste and flavor (¶93).  BEARD discloses that tube-in-tow filter elements are useful to reduce bland taste (¶94).  LI teaches that extending the tube to alter the distance from the heat source to produce different interactions and sensory experiences (¶46.  Therefore, since LI teaches that altering the tube distance can produce different interactions and sensory experiences it is obvious to a person of ordinary skill in the art to combine and adjust tube length, beyond the beads, to alter sensory experiences..
In response to appellant’s argument, “that a complete review of the Beard reference indicates that if a tube is desired in the second section of filter material 36, a separate tube is used. See Beard reference, para. [0059], which states, inter alia: “In embodiments wherein tubes are used, the tubes 48 may be characterized as being inserted into and extending through the first section of filter material 38.” BEARD also discloses that where three or more filter segments are included, channels or tubes may be formed in two or more of the segments (¶47).  The embodiments that Beard teaches embodiments a separate tube, as shown in Figs. 4-5,  is where Beard teaches individual tubes through the filter material, but Beard teaches, “it is understood that one or more tubes or channels likewise may be included in the second section of filter material.” (¶59).




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
Conferees:
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747  
                                                                                                                                                                                                      /COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.